                                  UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                                  Case No. 21CR1334-TWR

                                              Plaintiff,
                         vs.
                                                                  JUDGMENT OF DISMISSAL

ENRIQUE SANCHEZ

                                           Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 ~
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or


 •    the Court has granted the motion of the Government for dismissal, without prejudice; or


 •    the Court has granted the motion of the defendant for a judgment of acquittal; or


 •     a jury has been waived, and the Court has found the defendant not guilty; or


 •     the jury has returned its verdict, finding the defendant not guilty;

  ~    of the offense(s) as charged in the Indictment/Information:
  ~    Ct 1 - 21:952, 960 - Importation of Methamphetamine (Felony)

  ~    Ct 2 - 21-952 960 - Importation of Narcotic (Felony)
       Ct 3 - 21:952, 960 - Importation of Narcotic (Felony)
  ~


 Dated:           ~lnl1fal,\                                     ~<1/WJ-~
                                                               Hon. Allison H. Goddard
                                                               United States Magistrate Judge
